DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 28, 2022 in which claims 1-9 and 11-16 are presented for examination. Claim 9 has been cancelled. Claim 16 is newly added.

Drawings
The drawings were received on March 28, 2022.  These drawings are unacceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. a first connection member which connects the first front connection member to the first rear connection member and connects the first rear connection member to the first inclination connection member (claim 5).
Examiner notes: Applicant’s replacement figure 4 shows member 240 as both connecting the first front connection member to the first rear connection member and connecting the first rear connection member to the first inclination connection member. It appears that 240 is not a single connection member, but two different connection members. Therefore, there does not appear to be a single connection member that connects both the first front connection member to the first rear connection member and connects the first rear connection member to the first inclination connection member as required by claim 5. The same remarks also apply to member 340 in replacement figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Busse et al. (7,793,438)[Busse] in view of Sullivan (2018/0338583) in view of Bohnsack et al. (2017/023139)[Bohnsack].
Regarding claim 1, Busse teaches, A shoe (200, figures 2A-2B, 2D-2F) comprising: a sole (120, figures 2A-2B); 5an upper which is provided above the sole and includes a tip line forming a region into which a foot of a wearer is inserted (110 is provided above 120 and includes an annotated tip line forming a region into which a foot of a wearer is inserted, Col. 7 ln. 27-33, annotated figure 2F); a first wearing guide portion which causes a rear region of the tip line to be pushed rearward when the foot of the wearer is inserted into the shoe through the tip line (280/511C causes a rear region of the annotated tip line to be pushed rearward when the foot of the wearer is inserted into 200 through the annotated tip line, Col. 7 ln. 4-26, Col. 7 ln. 48-59, Col. 9 ln. 14-23, annotated figure 2F); wherein the first wearing guide portion includes: 10a rear support portion which is elongated in a heel tab direction from a back counter (280/511C includes 5071007 which is elongated in a heel tab direction from 515, Col. 9 ln. 27-31, figures 2A-2B, 2D-2F and 5C), and an insertion guide portion which is provided to have a curve rearward from an upper portion of the rear support portion (509C which is provided to have a curve rearward from an upper portion of 507, Col. 9 ln. 43-56, figure 5C); and a first side extension portion which is connected to the rear support portion and reinforces the rear support portion (280/511C includes 506A is connected to 507 and reinforces 507, Col. 9 ln. 43-56, annotated figure 5C), the first side extension portion including a first side extension member extending toward a first side from a lower portion of the rear support portion and a first inclination connection member which connects the first side extension member to an upper portion of the rear support portion (506A includes 506A1 extending toward a first side from a lower portion of 507 and 506A2 which connects 506A1 to an upper portion of 507).
While Busse discloses 511C as “helping heel piece 515 maintain its shape when it is returned to an upright position supported by heel shell 130”, Col. 9 ln. 33-35, Busse fails to teach, an upper leather; and a first upper leather support portion which is provided on a first side of the upper leather and reinforce the first side of the upper leather, and wherein the first upper leather support portion includes a first side connection member which forms a lower portion of the first upper leather support portion and is connected to the first side extension member.
Sullivan, footwear with a rear support portion for entry of a user’s foot, [0018], teaches, an upper leather (“The footwear upper 16 may be a variety of materials, such as leather”, [0038], therefore, 16 is leather).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper of Busse as being leather as taught by Sullivan, since leather is a known material for an upper of footwear. 
The combined references fail to teach, a first upper leather support portion which is provided on a first side of the upper leather and reinforce the first side of the upper leather, and wherein the first upper leather support portion includes a first side connection member which forms a lower portion of the first upper leather support portion and is connected to the first side extension member.
Bohnsack, footwear with a side support cage and a heel support, Abstract, [0011], teaches, a first upper material support portion which is provided on a first side of the upper material and reinforce the first side of the upper material (40L is provided on a first side of 20, [0028], [0047], [0048], figures 1-2 and 6-7), and wherein the first upper material support portion includes a first side connection member which forms a lower portion of the first upper material support portion and is connected to the first side extension member (40L includes an annotated first side connection member which forms a lower portion of the 40L and is connected to the annotated first side extension member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the upper leather of the combined references the first upper support portions as taught by Bohnsack, in order to provide “a support cage that wraps at least a portion of an upper to provide an adaptive fit to accommodate a variety of foot shapes and to adapt to changes in foot shape during a gait cycle, while providing exceptional stability and support”, [0006].

Regarding claim 2, the combined references teach, wherein the first wearing guide portion (Busse, 280/511C).
The combined references fail to teach, wherein the first wearing guide portion is formed of an elastic material to have a restoring force.
However, Bohnsack, further teaches, wherein the first wearing guide portion is formed of an elastic material to have a restoring force (“The components of the support cage 40 mentioned above can be integrally joined with one another, formed as a unitary, monolithic structure constructed from a polymeric material that is semi-rigid but flexible. Optionally, the support cage can be constructed from thermoplastic polyurethane elastomer, other thermoplastic elastomers, thermoset elastomers, polyvinyl materials, nylon, high or low density polyethylene or any other relatively wear resistant polymer, elastomer and/or natural or synthetic rubber or other materials capable of rendering the support cage generally semi-rigid but flexible.”, [0055], therefore, 40 is formed of an elastic material to have a restoring force).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first wearing guide portion of Busse as an elastic material having a restoring force as taught by Bohnsack, in order to have a first wearing guide portion that is “flexible”, [0055], while also being “semi rigid”, [0055], which maintains the ability for the first wearing guide portion as a reinforcement for the heelpiece.

Regarding claim 3, the combined references teach, wherein the first wearing guide portion further includes a second side extension portion which is connected to the rear support portion and reinforces 20the rear support portion (Busse, 280/511C further includes 506B which is connected to 507 and reinforces 507, Col. 9 ln. 43-56, annotated figure 5C20507), and wherein 25the second side extension portion includes a second side extension member extending15Attorney Docket No.: 332EN0005US Client Reference No.: BPP2020-0332UStoward a second side from the lower portion of the rear support portion and a second inclination connection member which connects the second side extension member to the upper portion of the rear support portion (Busse, 506B includes 506B1 extending15Attorney Docket No.: 332EN0005US Client Reference No.: BPP2020-0332UStoward a second side from the lower portion of 507 and 506B2 which connects 506B1 to the upper portion of 507, annotated figure 5C).

Regarding claim 4, the combined references teach, the upper leather (110 of Busse as being leather as combined above as taught by Sullivan).
The combined references fail to teach, further comprising: a second upper leather support portion which is provided on a second side of the upper leather and reinforce the second side of the upper leather, wherein the first upper leather support portion further includes, a first front connection member which is provided to be inclined forward and upward from the first side connection member, and a first rear connection member which is provided to be inclined rearward and upward from the first side connection member, and wherein the second upper leather support portion includes a second side connection member which forms a lower portion of the second upper leather support portion, a second front connection member which is provided to be inclined forward and upward from the second side connection member, and a second rear connection member which is provided to be inclined rearward and upward from the second side connection member.
However, Bohnsack, further teaches, a second upper material support portion which is provided on a second side of the upper material and reinforce the second side of the upper material (40M is provided on a second side of 20, [0028], [0047], [0048], figures 1-2 and 6-7), wherein the first upper leather support portion further includes, a first front connection member which is provided to be inclined forward and upward from the first side connection member, and a first rear connection member which is provided to be inclined rearward and upward from the first side connection member (40L further includes, an annotated first front connection member which is provided to be inclined forward and upward from the annotated first side connection member, and an annotated first rear connection member which is provided to be inclined rearward and upward from the annotated first side connection member, annotated figure 1), and wherein the second upper material support portion includes a second side connection member which forms a lower portion of the second upper material support portion and is connected to the second side extension member (Examiner notes: annotated figure 6, does not show the complete structures of 40M, including the second side connection member which forms a lower portion of 40M and is connected to the second side extension member, however, this structure would be expected to be in the same position as the first side connection member of 40L connected to the first side extension of 40L), a second front connection member which is provided to be inclined forward and upward from the second side connection member, and a second rear connection member which is provided to be inclined rearward and upward from the second side connection member (Examiner notes: annotated figure 6, does not show the complete structures of 40M, including the second front connection member which is provided to be inclined forward and upward from the second side connection member, and a second rear connection member which is provided to be inclined rearward and upward from the second side connection member, however, the  the second front connection and second rear connection member would be expected to be in the same position as first front connection member and first rear connection member of 40L).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the upper leather of the combined references the second upper support portions as further taught by Bohnsack, in order to provide “a support cage that wraps at least a portion of an upper to provide an adaptive fit to accommodate a variety of foot shapes and to adapt to changes in foot shape during a gait cycle, while providing exceptional stability and support”, [0006].

Regarding claim 5, the combined references teach, wherein the first wearing guide portion (280/511C of Busse) and the first and second 20upper leather support portions (40L and 40M of Bohnsack).
The combined references fail to teach, wherein the first wearing guide portion and the first and second 20upper leather support portions are formed integrally with each other the first upper leather support portion further includes a first connection member which connects the first front connection member to the first rear connection member and connects the first rear connection member to the first inclination connection member, and the second upper leather support portion further includes a second connection member 25which connects the second front connection member to the second rear connection member 16Attorney Docket No.: 332EN0005US Client Reference No.: BPP2020-0332US and connects the second rear connection member to the second inclination connection member.
 However, Bohnsack further teaches, wherein the first wearing guide portion and the first and second 20upper support portions are formed integrally with each other (46/48 and 40L and 40M are formed integrally with each other, [0052], [0053], figures 1-2 and 6-7), the first upper leather support portion further includes a first connection member which connects the first front connection member to the first rear connection member and connects the first rear connection member to the first inclination connection member (40L further includes an annotated first connection member which connects the annotated first front connection member to the annotated first rear connection member and connects the annotated first rear connection member to the annotated first inclination connection member, annotated figure 1, [0048], figures 1-2 and 6-7) and the second upper leather support portion further includes a second connection member 25which connects the second front connection member to the second rear connection member16Attorney Docket No.: 332EN0005US Client Reference No.: BPP2020-0332USand connects the second rear connection member to the second inclination connection member (40M further includes a second connection member 25which connects the second front connection member to the annotated second rear connection member 16Attorney Docket No.: 332EN0005US Client Reference No.: BPP2020-0332USand connects the annotated second rear connection member to the annotated second inclination connection member, Examiner notes: figure 6 does not show the second connection member, second front connection member and25and the second rear connection member, however, would also be expected these structures to be in the same position as the first connection member,25and the first front connection member and the first rear connection member of 40L).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to the first wearing guide portion and the first and second 20upper support portions of the combined references as being formed integrally with each other and having first and second connection members as further taught by Bohnsack, in order to for the structures to be “constructed to cooperatively to provide stability and structural support around and to the heel of a wearer”, [0053].

Regarding claim 16, the combined references teach, the first upper leather support portion (40L of Bohnsack).
The combined references fail to teach, wherein the first upper leather support portion further includes a first front connection member which is provided to be inclined forward and upward from the first side connection member, and a first rear connection member which is provided to be inclined rearward and upward from the first side connection member, the first front connection member and the first rear connection member being disposed symmetrically with respect to each other.
However, Bohnsack, further teaches, the first upper leather support portion further includes a first front connection member which is provided to be inclined forward and upward from the first side connection member, and a first rear connection member which is provided to be inclined rearward and upward from the first side connection member, the first front connection member and the first rear connection member being disposed symmetrically with respect to each other (40L further includes an annotated  first front connection member which is provided to be inclined forward and upward from the annotated first side connection member, and an annotated first rear connection member which is provided to be inclined rearward and upward from the annotated first side connection member, the annotated first front connection member and the annotated first rear connection member being disposed symmetrically with respect to each other, annotated figure 1, [0048], figures 1-2 and 6-7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Busse et al. (7,793,438)[Busse] in view of Sullivan (2018/0338583) in view of Bohnsack et al. (2017/0231319)[Bohnsack] in view of Pratt (2012/0317839).
Regarding claim 6, the combined references teach, wherein the upper leather includes a tongue which is provided on a front side of the tip line (110 of Busse (which is leather as taught by Sullivan) includes an annotated tongue provided on a front side of the annotated tip line, annotated figure 2F) and a tongue support portion (270/150, Col. 7 ln. 34-47).
The combined references fail to teach, a tongue support portion connects the tongue to the upper leather support portion and fixes a position of the tongue when the foot of the wearer is inserted into the shoe through the tip line.
Pratt, a rapid entry shoe, Abstract, teaches, a tongue support portion connects the tongue to the upper leather support portion and fixes a position of the tongue when the foot of the wearer is inserted into the shoe through the tip line (52 connects the annotated tongue to 50 and fixes a position of the annotated tongue when the foot of the wearer is inserted into the shoe through the annotated tip line, annotated figure 24, [0051], [0052], see also figures 22-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tongue support portion of the combined references with the structures of the tongue support portion as taught by Pratt, in order to provide “a locking portion 52 that serves to keep the shoe from opening inadvertently”, [0051] that also provides the user with easy opening and closing since “A user applies a downward pressure to the back of the shoe, which causes the locking portion 52 of the locking loop 48 to unlock, as shown in FIG. 25, so the shoe can be opened.  Further downward pressure causes the flexible stays to flex as shown in FIG. 24, allowing the shoe to open. Once the user's foot is inserted or removed, the reverse process may occur, whereby the shoe returns to a closed and locked position for use”, [0051].

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Busse et al. (7,793,438)[Busse] in view of Sullivan (2018/0338583) in view of Bohnsack et al. (2017/023139)[Bohnsack] in view of Neiley (2002/0174568).
Regarding claim 11, the combined references teach, the tip line (Busse, annotated figure 2F, Col. 7 ln. 4-26), the rear region of the tip line to be pushed rearward (130 of the annotated tip line is push rearward, annotated figure 2F, Col. 7 ln. 4-26).
The combined references fail to teach, further comprising: a second wearing guide portion which reduces a friction between the foot of the wearer and the tip line when the foot of the wearer is inserted into the shoe through the tip line and causes the rear region of the tip line to be pushed rearward.
Neiley, footwear with heel and side supports, Abstract, teaches, further comprising: a second wearing guide portion which reduces a friction between the foot of the wearer and the tip line when the foot of the wearer is inserted into the shoe through the tip line and causes the rear region of the tip line to be pushed rearward (“the heel portion 70 preferably further includes a plurality of roller elements 80 rotatably mounted on the heel contacting portion 78. The roller elements 80 enable the user to step on the heel portion 70 while inserting the foot 26 under the fitting members (not shown in this Figure), and then slide the foot 26 forward so that the heel portion 70 can pivot back to the second position above the sole 12”, [0073], figures 12 and 13, see also [0072], therefore, 72 reduces a friction between the foot of the wearer and the tip line (“pivot back to the second position”) when the foot of the wearer is inserted into the shoe through the tip line and causes the rear region of the tip line to be pushed rearward).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe of the combined references with the second wearing guide portion as taught by Neiley, in order to “enable the user to step on the heel portion 70 while inserting the foot 26 under the fitting members (not shown in this Figure), and then slide the foot 26 forward so that the heel portion 70 can pivot back to the second position above the sole 12”, [0073].

Regarding claim 12, the combined references teach, wherein the second wearing guide portion includes at least one roller which is disposed in the rear region of the tip line and a wire which supports the at least one roller (Neiley, 72 includes at least 80 which is disposed in the rear region of the tip line and 74/76/78 which supports 80, [0073], [0074]).

Regarding claim 15, the combined references teach, the roller (Neiley, 80).
While Neiley discloses that rollers 80 “enable the user to step on the heel portion 70 while inserting the foot 26 under the fitting members (not shown in this Figure), and then slide the foot 26 forward so that the heel portion 70 can pivot back to the second position above the sole 12”, [0073], the combined references fail to teach, wherein the at least one roller includes a soft material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use soft material for the roller, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. Here, by making the roller a soft material, would allow for the rollers 80 to provide the function that allows 80 to “enable the user to step on the heel portion 70 while inserting the foot 26 under the fitting members (not shown in this Figure), and then slide the foot 26 forward so that the heel portion 70 can pivot back to the second position above the sole 12”, [0073], as disclosed by Neiley.

Allowable Subject Matter
Claims 7-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    337
    484
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    591
    782
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    590
    546
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    539
    789
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    443
    667
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 1-9 and 11-16 under 35 USC 103 have been considered but are moot because the argument does not apply to the current grounds of rejection. Applicant' s amendments have necessitated a new interpretation of Bohnsack. Applicant' s arguments are drawn to a previous rejection and therefore are moot in view of the new ground(s) of rejection, see Office Action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732